Case: 4:19-cr-00056-BYP Doc #: 66 Filed: 03/28/19 1 of 5. PageID #: 325




 PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 UNITED STATES OF AMERICA,                        )
                                                  )     CASE NO. 4:19-CR-56
                Plaintiff,                        )
                                                  )
                v.                                )     JUDGE BENITA Y. PEARSON
                                                  )
 RYAN P. SHERIDAN, et al.,                        )
                                                  )
                Defendants.                       )     ORDER



                                          I. Background

        Early February, a grand jury returned a sixty-count indictment charging Ryan Sheridan

 and Kortney Gherardi, along with several others, with conspiring to commit healthcare fraud and

 conspiring to distribute controlled substances. ECF No. 1. Sheridan, the lead defendant, is

 charged in each of the sixty counts. Gherardi is charged in nine. All counts are felony offenses.

 Each defendant is entitled to independent legal counsel.

        During its investigation and trial preparation, the Government became aware of

 information that caused concern. That is, prior to the indictment but during the time the

 allegedly conspiracy existed, Sheridan and his business, Braking Point, appeared to have had

 some attorney-client interactions with Gherardi’s retained counsel, his law firm, and at least one

 other attorney at the law firm.
Case: 4:19-cr-00056-BYP Doc #: 66 Filed: 03/28/19 2 of 5. PageID #: 326



 (4:19-CR-56)


        Against this backdrop, the United States filed a Notice of Potential Conflict, ECF No. 41,

 asking the Court to inquire and determine whether Gherardi’s retained counsel’s prior

 relationship with Ryan Sheridan and his business amounted to an actual conflict of interest or a

 serious potential for conflict of interest for either or both Defendants.

        The Court held a Pretrial Hearing and made inquiry of Gherardi and Sheridan while both

 were under oath. The Court also heard from Gherardi’s retained counsel. The Court’s ruling is

 explained below.

                                            II. Discussion

        “When a criminal defendant seeks to be represented by retained counsel and that

 representation may result in a conflict of interest, the district court must balance two Sixth

 Amendment rights: (1) the qualified right to be represented by counsel of one's choice, and (2)

 the right to a defense conducted by an attorney who is free of conflicts of interest.” Serra v.

 Michigan Dep't of Corr., 4 F.3d 1348, 1352 (6th Cir. 1993) (quoting Wheat v. United States, 486

 U.S. 153, 157 (1988)).

        Though the right to conflict-free representation is waivable, a court may decline a proffer

 of waiver upon a showing of an actual conflict of interest or serious potential for conflict of

 interest. Wheat, 486 U.S. at 163; see also United States v. Farmer, No. 1:14-CR-362, 2015 WL

 196027, at *5 (N.D. Ohio Jan. 14, 2015) (citing cases). This is because the courts have an

 “independent interest in ensuring that criminal trials are conducted within the ethical standards of

 the profession and that legal proceedings appear fair to all who observe them.” Serra, 4 F.3d at


                                                   2
Case: 4:19-cr-00056-BYP Doc #: 66 Filed: 03/28/19 3 of 5. PageID #: 327



 (4:19-CR-56)


 1353. The district court is “allowed substantial latitude in refusing waivers of conflicts of

 interest,” even in “common cases where a potential for conflict exists which may or may not

 burgeon into an actual conflict as the trial progresses.” Id.

                                                   A.

        At the Pretrial Hearing, Gherardi’s retained counsel informed the Court that an attorney

 for Sheridan had contacted retained counsel to invite him to answer a business-related question

 for Sheridan.1 After an in-person meeting with Sheridan and his (then) attorney in 2017,

 Gherardi’s retained counsel referred the business-related question to another attorney in his

 office. The email (uncovered by the Government) was that attorney’s response to the business-

 related question, and was written to Sheridan and his then counsel. Gherardi’s retained counsel

 was copied on the email. The content regards matters directly related to the indictment.

         Defendants Gherardi and Sheridan both executed written waivers of their right to

 conflict-free representation.

                                                   B.

         A conflict of interest exists if “there is a significant risk that the representation of one or

 more clients will be materially limited by the lawyer's responsibilities to another client, a former

 client or a third person[.]” Model Rules of Prof’l Conduct r. 1.7(a)(2). Gherardi’s retained

 counsel had a prior attorney-client relationship, albeit limited, with Sheridan, the lead defendant



        1
          Retained counsel’s candor was not only expected but appreciated and
 informative.

                                                    3
Case: 4:19-cr-00056-BYP Doc #: 66 Filed: 03/28/19 4 of 5. PageID #: 328



 (4:19-CR-56)


 in the indictment, and his business. Both Sheridan and his business are implicated in the

 indictment. That representation (1) was related to matters (now) in the indictment, (2) included a

 2017 in-person meeting with Sheridan, and (3) resulted in an email that directly relates to matters

 under indictment.2

        The Court finds, as discussed on the record, that retained counsel’s past representation of

 Sheridan and his business creates a serious potential for conflict of interest for both Defendants

 Gherardi and Sheridan. While, at this early stage, it is not clear whether the positions of

 Gherardi or Sheridan will be antagonistic, both are, nevertheless, entitled to counsel whose

 independence cannot reasonably be questioned. See, e.g., United States v. Straughter, 950 F.2d

 1223, 1233 (6th Cir. 1991) (the district court, in cautioning the defendant of potential conflicts of

 interest, informed the defendant that counsel might not take actions that were in her best interest

 because they were detrimental to a co-defendant).

                                           III. Conclusion

        The Court finds that there is a serious potential for conflict of interests that threatens the

 finality of any resolutions reached with the current compilation of counsel. Accordingly, the

 Court declines to accept the tendered waivers of conflict-free representation. Defendant

 Gherardi’s retained counsel is removed. Counsel will be appointed to represent Gherardi. The



        2
           During the hearing, the Court was informed that Sheridan may have provided
 funds initially used by Gherardi and others to retain counsel, but that each Defendant was
 now responsible for his or her own legal fees and expenses. That information was
 considered and not determinative of the conclusions reached herein.

                                                   4
Case: 4:19-cr-00056-BYP Doc #: 66 Filed: 03/28/19 5 of 5. PageID #: 329



 (4:19-CR-56)


 lengthy continuance granted should mitigate any ill affects of having new counsel join the

 ongoing prosecution.



        IT IS SO ORDERED.


   March 28, 2019                               /s/ Benita Y. Pearson
 Date                                         Benita Y. Pearson
                                              United States District Judge




                                                 5
